DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner’s Comments
Applicant is claiming 371 priority to PCT/EP2018/061207 filed May 2, 2018, and is also claiming foreign priority pursuant to 35 USC 119(a-d) to EPO 17305485.9 filed May 02, 2017. Applicant has complied with the provisions of the MPEP concerning the 371 priority and has also complied with the MPEP provisions of 35 USC 119(a-d) concerning the foreign priority. Applicant has timely filed a certified copy of the foreign priority which was filed in English, the foreign priority is enabling as to the claims, and applicant has otherwise perfected the foreign priority. As such, for the purposes of applying prior art, applicant is entitled to the benefit of the May 2, 2017 foreign priority filing date. 
Specification
	The title of the invention is objected to because it is not descriptive of the invention as claimed pursuant to MPEP 606.01. Specifically, the invention as claimed is directed to “A Method for Determining a Cylinder of an Ophthalmic Lens” and not to “A Method for Determining Astigmatism of an Eye of a Person”. Correction is required. 
Claim Rejections - 35 USC § 112
Claims 17-18, 22-23, 26 (and their respective dependent claims, if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as 
	With respect to claim 17, the claimed “Euclidian distance between the first vector and the second vector is independent of the value of the cylinder when the components of the second vector of the cylinder are expressed in a J0/J45 coordinate system” is vague and indefinite. This language implies that the independence is conditional and further that the independence as claimed may not exist if a different coordinate system is being used thereby possibly improperly broadening the scope of the independent claim. Furthermore, if using a JO/J45 coordinate system is intended as a limitation for the method, then this needs to be claimed with greater clarity and particularity. For the aforementioned reasons, the claim is vague and indefinite. For purposes of examination, the assumed meaning is “…according to claim 16, wherein the components of the second vector of the cylinder are expressed in a J0/J45 coordinate system and wherein the components of the second vector of the cylinder are determined such that the Euclidean distance between the first vector and the second vector are independent of the value of the cylinder”. 
	With respect to claim 18, the claimed In which the component of the second vector of the cylinder are to be tested” is vague and indefinite. Specifically, if having the method include testing within the target zone is intended as a limitation, then this needs to be claimed with greater clarity and particularity. Additionally, “testing” implies that a series of second vector analysis is being performed and not merely a single second vector analysis. It is not clear if the intended meaning is just a single second vector performing a series of tests to determine components of the second vector value within the target zone, the target zone corresponding to part of the two-dimensional vector cylinder representation in which the components of the second vector of the cylinder are to be tested, wherein a size…independent of the value of the cylinder”.  
	With respect to claim 22, the claimed “the size of the determined target zone” lacks an antecedent basis. It is not clear if limitations were inadvertently omitted or if the dependency of the claim is incorrect. As such, the claim is vague and indefinite. For purposes of examination, it is presumed that claim 22 depends from claim 18 (and not claim 16). 
With respect to claim 23, the claimed “a vector decomposition of the cylinder” lacks an antecedent basis. It is not clear if limitations were inadvertently omitted or if the dependency of the claim is incorrect. Furthermore, if the method comprises a step of using a vector decomposition of the cylinder then this needs to be claimed with greater clarity and particularity As such, the claim is vague and indefinite. For purposes of examination, the presumed meaning is “The method according to claim 16, further comprising performing a vector decomposition of the cylinder and wherein the vector decomposition of the cylinder is according to two orthogonal directions”. 
With respect to claim 26, lines 7, 8, and 11, the claimed “the selecting being separated…”, “first, selecting a unique direction…”, “second, selecting a final unique presumed that claim 25 is claiming “by first selecting a first unique direction of variation by testing…”. It is presumed that claim 26, lines 5, 7, 8 and 11 is claiming as follows “…by further selecting a second unique direction of variation…the selecting of the second unique direction being separated in two steps: first selecting the second unique direction of variation…second, selecting a final second unique direction of variation by testing…”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 16-17, 23-24, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raasch publication number 2003/0030774.
With respect to claim 16, Raasch reads on the claim by disclosing the limitations including the following: a method for determining a cylinder of an ophthalmic lens (abstract, paragraphs 0022, 0038-0055, 0061); providing a measuring device configured to run a Jackson Cross Cylinder procedure (paragraph 0022, 0038-0055, 0061); determining components of a first vector of the cylinder in a two-dimensional vector cylinder representation (fig 3, paragraphs 0038-0055); determining components of a second vector of the cylinder in a two-dimensional vector cylinder representation (fig 3, paragraphs 0038-0055, 0061); the second vector of the cylinder determined such that 
With respect to claim 17, Raasch further discloses the components of the second vector of cylinder are expressed in a J0/J45 coordinate system (paragraphs 0025, 0045-0055). 
With respect to claim 23, Raasch further discloses a vector decomposition of the cylinder according to two orthogonal directions (paragraphs 0022). 
With respect to claim 24, Raasch further discloses the ophthalmic lens configured to correct astigmatism with one direction of the two orthogonal directions corresponding to the initial astigmatism direction of the eye (paragraph 0061). 
With respect to claim 28, Raasch further discloses the device for at least determining a cylinder parameter of an ophthalmic lens mounted in a frame (see rejection of claim 1 above and paragraph 0022); a visual target (paragraphs 0026, 0065-0068); an adjustable cylinder lens through which the person sees the target (paragraphs 0023, 0055, 0060, claim 2); a control panel to control the adjustable cylinder lens to carry out the method (paragraph 0060). 
Claim(s) 16-17, 23-24 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) 
as being anticipated by “An Alternative Clinical Routine for Subjective Refraction Based on Power Vectors With Trial Frames” (herein “An Alternative”).

With respect to claim 17, “An Alternative” further discloses the components of the second vector of cylinder are expressed in a J0/J45 coordinate system (Abstract, pages 24-28). 
With respect to claim 23, “An Alternative” further discloses a vector decomposition of the cylinder according to two orthogonal directions (pages 24-28). 
With respect to claim 24, “An Alternative” further discloses the ophthalmic lens configured to correct astigmatism with one direction of the two orthogonal directions corresponding to the initial astigmatism direction of the eye (pages 24-28). 
Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakurada publication number 2006/0139573.
.  
Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guyton patent number 4,105,303.
With respect to claim 16, Guyton reads on the claim by disclosing the limitations including the following: a method for determining a cylinder of an ophthalmic lens (abstract); providing a measuring device configured to run a Jackson Cross Cylinder procedure (abstract, column 3, lines 6-34, figs 9 and 11); determining components of a first vector of the cylinder in a two-dimensional vector cylinder representation (abstract, .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

28 is/are rejected under 35 U.S.C. 103 as being unpatentable over “An Alternative” and/or Sakurada and/or Guyton in view of Dave publication number 2019/0313904. 
With respect to claim 28, “An Alternative”, Sakurada, Guyton further disclose an adjustable cylinder lens device through which a person can see a visual target for the purpose of producing the Jackson cylinder components (see respective rejections of claim 1 above). An adjustable cylinder lens can inherently be controlled either manually, or electronically. Even if the adjustment of a Jackson cylinder adjustable lens is manual, the courts have held that providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art. In re Venner, 262 F. 2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the adjustable cylinder lens device(s) of “An Alternative” and/or Sakurada and/or Guyton as being determined by an adjustable lens with visual targets with the adjustability being performed by a control panel since it is well known in the art of Jackson cylinder testing to use an adjustable cylinder lens through which a person can see a visual target for the purpose of producing the Jackson cylinder components and since merely replacing the manual activity of adjusting the lens with an automatic or mechanical means i.e. a control panel would be obvious to one of ordinary skill in the art at the time of the effective filing to provide a more convenient automatic or manual means of providing the cylinder lens adjustment. Regardless, Dave teaches that when using an adjustable cylinder lens for determining the cylindrical properties of an eye, that specifically, the cylinder lens can be controlled by a control panel for the . 
Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Raasch and/or “An Alternative” and/or Sakurada and/or Guyton in view of Hatanaka publication number 2016/0327808. 
With respect to claims 29 and 30, Raasch and/or “An Alternative” and/or Sakurada and/or Guyton disclose the determining of the cylinder through the method of claim 1 for mounting a lens into a spectacle frame (see respective rejections of claim 1 above) but do not specifically disclose the ordering of the lens by an order request sent to a distant entity including an indication of the cylinder of the lens and identification data of the lens. Hatanaka teaches that when ordering an eyeglass lens for a user comprising astigmatic correction, that the lens can be ordered through the internet to a distant entity including providing an indication of the cylinder and identification data of the lens for the purpose of providing a convenient means of ordering lenses to be manufactured to the specific requirements of the user (abstract, paragraphs 0033-0038). Therefore, it would have been obvious to one of ordinary skill in the art, at the . 
Allowable Subject Matter
Claims 18-22, 25-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and based on the assumed meanings of the 112 rejections set forth above). 
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claims 18-22, 25-27, none of the prior art either alone or in combination disclose or teach of the claimed method for determining a cylinder of an ophthalmic lens to be mounted in a spectacle frame specifically including, as the distinguishing features in combination with the other limitations, providing a measuring device configured to run a Jackson Cross Cylinder procedure, determining components of a first vector of the cylinder and components of the second vector of the cylinder each in a two-dimensional vector cylinder representation, wherein the components of the second vector of the cylinder are determined such that a Euclidean distance between the first vector and the second vector is independent of a value of the cylinder and further comprising determining a .  
Prior Art Citations
	Spratt et al publication number 2013/0107204, Alpins patent number 6,467,906, and Buhler patent number 4,185,896 are being cited herein to show method having some similar method steps to that of the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337.  The examiner can normally be reached on Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 27, 2021